Citation Nr: 0107761	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-22 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for esophageal reflux.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by general fatigue, sleep disturbance, 
memory lapse, irritability and impaired concentration.

5.  Entitlement to an undiagnosed illness manifested by chest 
pain.

6.  Entitlement to an initial rating in excess of 10 percent 
for headaches.

7.  Entitlement to an initial rating in excess of 10 percent 
for left hip disability.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to August 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

This case was the subject of a November 2000 hearing before 
the undersigned Board member.

The issues of entitlement to service connection for neck 
disability, esophageal reflux, an undiagnosed illness 
manifested by general fatigue, sleep disturbance, memory 
lapse, irritability and impaired concentration, an 
undiagnosed illness manifested by chest pain, an initial 
rating in excess of 10 percent for headaches, and an initial 
rating in excess of 10 percent for left hip disability are 
addressed in the REMAND portion of this action.


FINDINGS OF FACT

The veteran has left knee disability due to service-connected 
left hip disability.


CONCLUSION OF LAW

Left knee disability was incurred due to service-connected 
left hip disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. §§ 3.303, 3.310(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
As is discussed further in the REMAND portion of this action, 
the statute significantly heightens VA's duty to assist the 
veteran in development of his claim.  On preliminary review 
of this matter, the Board concludes that the requirements of 
these new provisions have not been met fully.  However, 
because the benefit sought on appeal is being granted in 
full, the Board finds that it is not prejudicial to the 
claimant to proceed to adjudicate the claim for service 
connection for left knee disability on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran is service-connected for avascular necrosis of 
the left hip.  

A July 1997 private full-body bone scan report describes 
moderately intense uptake about the left knee including 
cortical/subcortical bond within the anterior aspect of the 
medial femoral condyle, the patella, and somewhat more 
diffusely about he epiphysis and metaphysis of the lateral 
tibial plateau.  The radiologist found that that involvement 
on both sides of the joint space suggested an arthritis 
condition, or perhaps hyperemic response with increased bone 
turnover associated with altered mechanics of weight bearing.  
The radiologist noted a history of possible aseptic necrosis 
of the hip that had been treated by core decompression 
procedure.  He opined that the relationship between the hip 
abnormality and current knee findings was unclear, and 
discussed the possibilities of such a relationship in very 
technical medical terms.  With respect to the rest of the 
body, the bone scan was found to be normal.

During a January 1998 VA examination, the veteran was 
diagnosed as having hemarthrosis of the left knee, more 
likely than not as a consequence of his avascular necrosis of 
the left hip which had resulted in a chronic limp. 

The Board acknowledges the VA examinations and private 
medical records that associate the veteran's left knee 
disability with an undiagnosed illness, or state that the 
veteran's left knee disability is of unclear etiology.  X-
rays and arthroscopic surgery of the left knee have failed to 
produce objective evidence of left knee pathology.  However, 
the Board finds that the July 1997 bone-scan results, which 
include pathology unique to the left knee and apart from the 
rest of the body, and the January 1998 VA examiner's opinion 
relating the left knee disability to service-connected left 
hip disability, are sufficient to establish a current 
objectively verified left knee disability with a probable 
service-related etiology.

In sum, the Board accepts the July 1997 bone-scan findings as 
objective evidence of ongoing left knee disability, and 
accepts the January 1998 VA examiner's finding that the left 
knee disability is due to left hip disability as sufficient 
to warrant service connection in the present case.  
Accordingly, service connection for left knee disability is 
granted.  38 C.F.R. § 3.310(a).


ORDER

Entitlement to service connection for left knee disability is 
granted.


REMAND

The Board finds that a March 2000 VA Form 646 from the 
veteran's representative constitutes a notice of disagreement 
with a July 1999 RO rating decision assigning a 10 percent 
rating for service-connected left hip disability.  No 
statement of the case has been issued on this matter.  In 
light of the present procedural posture of this issue, the 
Board is obligated to remand the issue for proper 
development, to include issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

A September 2000 VA examination report relates pain of the 
ankles, knees, wrists, right hip, elbows and shoulders to an 
undiagnosed illness.  This VA examination report was received 
after the issuance of a July 1999 statement of the case.  
Similarly, in November 2000, the veteran submitted to the 
Board an article from a medical journal describing the types 
of symptoms and circumstances of service associated with 
Persian Gulf undiagnosed illness.  This evidence was also 
received subsequent to the July 1999 statement of the case.  
The veteran did not submit a waiver of RO consideration of 
the medical journal article or the VA examination report.  As 
a waiver of RO consideration of this evidence has not been 
received, the case must be referred to the agency of original 
jurisdiction for review.  38 C.F.R. § 20.1304(c).
 
Additionally, the Board notes that the veteran's claims for 
service connection were denied in part for failure to meet 
the requirements for a well grounded claim, such as lack of 
medical "nexus" evidence, by the RO.  As noted above, the 
requirement for a well-grounded claim has since been 
statutorily eliminated.  The Board finds that further 
assistance is required pursuant the VCAA before it may 
proceed final adjudication on the merits of the veteran's 
claims.

Also, the Board notes that the full report of the veteran's 
Persian Gulf Registry examination appears not to have been 
associated with the claims file.  A September 1997 letter 
from the VA Palo Alto Health Care System describing the 
examination includes results (for example, a diagnosis of 
depression) which are not discussed in the examination 
documentation of record.  

With respect to the claims for service connection for 
disability due to undiagnosed illness, the Board notes that 
such disability must be shown to a degree of 10 percent or 
more for service connection to be warranted.  See 38 C.F.R. 
§ 3.317 (2000).  Also, the demarcation, or lack thereof, 
between the veteran's claimed acid reflux, neck disability, 
chest pains, and psycho-neurological disabilities has not 
received sufficient discussion in the VA examination reports 
of record.  The Board finds that the VA examinations of 
record are not sufficient to delimit or associate the several 
disabilities claimed, and do not adequately reflect 
evaluation of the severity of the claimed disabilities at 
issue to determine whether they are 10 percent or more 
disabling.  The disability picture is further complicated by 
indications that the veteran has neck disability due to an 
undiagnosed illness, but also that he was diagnosed at a 
January 1998 VA examination as having degenerative disc 
disease and degenerative joint disease of the cervical spine 
by X-ray.  The X-ray report itself does not appear to have 
been associated with the claims file.  

Additionally, in his May 1999 notice of disagreement, the 
veteran contended that while his headache frequency used to 
be about twice per month, this was no longer true.  The 
veteran asserted that he had stopped taking nonsteroidal 
anti-inflammatory medications (due to worsening stomach side 
effects) that he had used for joint pain control, so that he 
was now experiencing headaches on the order of two to four 
times per week.  At his November 2000 Board hearing, he 
indicated that he was taking 2 to 3 Advil when he had a 
headache.  The veteran said he was having two to three 
headaches per week.  He said that sometimes the headaches 
would require him to lay down or do breathing exercises.  In 
light of the claimed increase in disability, and the limited 
findings with respect to the severity of his headache 
disability at prior VA examinations, conducted for the 
purpose of evaluating a claim for service connection rather 
than one for an increased rating, another VA examination for 
evaluation of the veteran's headache disability is warranted 
in this case.

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the rating decision 
establishing an initial rating of 10 
percent for left hip disability.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.  

3.  The RO should request the veteran to 
identify all additional VA, private and 
military records of treatment pertinent 
to his claims.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder. 

The records sought should include, but 
are not limited to, the X-ray report upon 
which the January 1998 and July 1998 VA 
examiners based their diagnoses of 
cervical spine degenerative disc disease 
and degenerative joint disease.
 
If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

4.  Following the above development, the 
veteran should be scheduled for VA 
neurological, neuropsychiatric and 
orthopedic examinations in order to 
determine the nature and etiology of any 
disorder present.  The claims folder or 
the pertinent medical records contained 
therein, including the veteran's service 
medical records and any pertinent records 
obtained from any other sources, must be 
reviewed by the examiners in conjunction 
with the examinations.  

The examiners should be specifically 
requested to review the historical data 
to include the clinical records during 
and after the veteran's active service in 
order to obtain an accurate picture of 
his current and past condition.  All 
necessary tests should be performed. A 
copy of this remand order also should be 
provided to the examiners.  

The symptoms or disabilities discussed 
must include the following: neck 
stiffness and cervical spine degenerative 
disc disease and degenerative joint 
disease; esophageal reflux; fatigue; 
sleep disturbance; memory lapse; 
irritability; impairment of 
concentration; and chest pain.    

The examiners should provide explicit 
responses to the following questions: 

(a) What is the nature and extent of any 
disability found?   

The examiner should list each such 
disability found, and describe the extent 
to which the disabilities are 
etiologically or symptomatically related. 

(b)  If any neuropsychiatric disability 
is found to be of unknown etiology or due 
to Persian Gulf undiagnosed illness, for 
each such disability, what are the 
current manifestations of those 
disabilities and the extent and severity 
of the manifestations?

(c) What is the degree of medical 
probability that any current acquired 
disability, whether or not attributable 
to Persian Gulf undiagnosed illness, is 
causally related to service, or if pre-
existing service was chronically worsened 
by the veteran's active service?

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
indicate whether the claims folder was 
reviewed. 

5.  Also at the VA neurological and 
neuropsychiatric examinations, the 
examiners should attempt to determine the 
nature, etiology and severity of the 
veteran's service-connected headache 
disability.  The claims folder or the 
pertinent medical records contained 
therein, including the veteran's service 
medical records and any pertinent records 
obtained from any other sources, must be 
reviewed by the examiners in conjunction 
with the examinations.  The examiners 
should be specifically requested to 
review the historical data to include the 
clinical records during and after the 
veteran's active service in order to 
obtain an accurate picture of his current 
and past condition.  All necessary tests 
should be performed.  A copy of this 
remand order also should be provided to 
the examiners.  The examiners should 
provide explicit responses to the 
following questions: 

(a)  Are the veteran's headaches of an 
etiology, intensity and frequency 
commensurate with or analogous to 
prostrating attacks occurring on an 
average once a month over last several 
months, or are they more similar to a 
disability level commensurate with 
prostrating attacks averaging one in 2 
months over last several months?

(b) Is the veteran currently unable, due 
to his gastrointestinal symptoms, to take 
non-steroidal anti-inflammatory agents to 
control his headaches?  If so, does this 
render his headache disability more 
severely disabling than it has been in 
the past?

6.  The RO should inform the veteran that 
failure to report for the scheduled 
examinations may have adverse 
consequences in the adjudication of his 
claims.  See 38 C.F.R. § 3.655.

7.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO should implement corrective procedures 
at once.

8.  The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000.  

9.  After completion of the above, the RO 
should readjudicate the appellant's 
claims with consideration given to all of 
the evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 



